Notice of Pre-AIA  or AIA  Status
The present application having a provisional application filed on 10/10/2011 is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed for this application on 7/16/2021.  That RCE filing was the first RCE filed for the case.  This action is the second action after the filing of the first RCE, and responds to the Claim Amendments and Arguments/Remarks filed on 6/16/2022.

Status of Claims
2.	The Applicant’s amendments and arguments filed on 6/16/2022 have been fully considered. Claims 6-11 are pending and examined below.  Claims 1-5 are Cancelled. Claim 6-11 are as Previously Presented (i.e., No Claims are Amended).

Response to Arguments
3.	The Claim Rejections under 35 U.S.C. 112(a) set forth in the prior Office Action are withdrawn. The Applicant's arguments are persuasive.

4.	The Claim Rejections under 35 U.S.C. 112(b) set forth in the prior Office Action are withdrawn. The Applicant's arguments are persuasive.

5.	The Claim Rejections under 35 U.S.C. 101 relating to abstract ideas set forth in the prior Office Action are maintained.  The Applicant’s arguments are not persuasive:  

a)	The Applicant asserts, “Claim 6 and dependent claim 7-1 l clearly state granting a loan. Granting loans is not an abstract idea".

	The Examiner replies:  Granting a loan is a Fundamental Economic Practice (i.e., an abstract idea as defined by the Office).  Nonetheless, the thrust of the claims is associated with a different abstract idea, Mathematical Concepts, as described in the prior Office Action. Granting the loan is the ancillary result of the claimed mathematical process. The Examiner considered calling granting the loan Insignificant Extra Activity. MPEP 2106.05(g) states: “Another consideration when determining whether a claim recites significantly more is whether the additional elements add more than insignificant extra-solution activity to the judicial exception. The term ‘extra-solution activity’ can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity … When determining whether an additional element is insignificant extra-solution activity, examiners may consider the following:  (1) Whether the extra-solution limitation is well known … (2) Whether the limitation is significant (i.e. it imposes meaningful limits on the claim such that it is not nominally or tangentially related to the invention) … (3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output)”. In the instant application items "(1)" and "(2)" apply. i.e., granting a loan is a well-known result following borrower risk analysis, and this final step is tangentially related to the claimed mathematical process to arrive at a decision or a conclusory act based on the mathematical process.

6.	The Claim Rejections under 35 U.S.C. 103 set forth in the prior Office Action are maintained.  The Applicant’s arguments are not persuasive:

a)	The Applicant asserts: "Pinto and Yan simply fail to tach ''finding a machine learning submodel, wherein the machine learning submodel retains the first feature based on the first importance and rejects the second feature based on the second importance as claimed".

	The Examiner replies:  Pinto teaches in at least Par [0081], "Model development includes a process of removing nonsignificant variables (dimensions) of the space until the hyperplane is defined by a coherent set of significant variables (predictor variables) and their interactions (in the real world data, the initial variables may not be orthogonal). Simple dimension reduction (variable elimination) can involve removal of variables having limited predictive power. But variables that alone have only limited predictive power may, through interaction, have a significant predictive ability. Complex dimension reduction involves filtering to retain such variables and constructing complex, pluripotent variables to move the modeling process over the fitness landscape to a global optimum"; AND, in Par [0179], "There are three general approaches to reducing the dimensions of the space in which to develop a predictive model, which are made available to the analyst in the dialog box shown in FIG. 22 … Third, the decision tree of the data exploratory stage will have suggested any complex interactions as such machine learning classifiers can deal with complex regions within covariates but may over fit the observations, if the trees are expanded too deeply. Therefore, restricting the nodes to those of a certain size above some cutoff point will generate potentially significant transformed covariates"; AND, in Par [0053], "final model generation 78, which may include model ensembles".  The Examiner asserts "complex dimension reduction involves filtering to retain such variables" and, "the decision tree of the data exploratory stage will have suggested any complex interactions as such machine learning classifiers can deal with complex regions within covariates" teaches the claimed process step. Dimension reduction as disclosed in Pinto requires retaining and rejecting features as claimed. However, the Examiner has modified the 103 rejection to incorporate the Yan disclosure of machine learning sub-models and feature extraction in the Detailed Action below.
	
END -- Response to Arguments

DETAILED ACTION

Priority
7.	Acknowledgment is made of applicant’s claim for domestic priority.  This application is a continuation of U.S. Application No. 14/991,616, filed 1/08/2016, which is a continuation of U.S. Application No. 14/276,632, filed 5/13/2014 which is a continuation of U.S. Application No. 13/622,260, filed 9/18/2012, which is a continuation-in-part of U.S. Application No. 13/454,970, filed 4/24/2012, which claims the benefit of U.S. Provisional Application No. 61/545,496, filed 10/10/2011, which applications are hereby incorporated in their entirety by reference.  

Even though the continuity for this Application indicates a priority date of 10/10/2011,  Non-provisional Application No. 13/454,970 filed 4/24/2012 has significantly more detail and better serves as a priority date for many - but not necessarily all - of the features of the claimed invention.  Accordingly, the domestic priority date initially is assumed to be 4/24/12.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8.	Claims 6-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to method that recites a judicial exception, i.e., an abstract idea (Step 2A, Prong One of the 101 Analysis), but does not recite additional elements that integrate the judicial exception into a practical application (Step 2A, Prong Two of the 101 Analysis), or recite additional elements that amount to significantly more than the judicial exception (Step 2B of the 101 Analysis).

Step 1 - Do the Claims Embody a Process, Machine, Manufacture or Comp of Matter?
Yes. The claims recite a method (i.e., a series of steps or process) for determining a score based on a borrower's profile.  The claims do not recite any computing elements for performing the method steps.

Step 2A, Prong One - Are the Claims Directed To Abstract Idea(s)?
Yes.  Independent Claim 6 is directed to abstract ideas. The claim limitations recite:

 	measuring a first importance of a first feature of a machine learning model based on a first variance of the first feature; 
	 measuring a second importance of a second feature of the machine learning model based on a second variance of the second feature; 
	 finding a machine learning submodel, wherein the machine learning submodel retains the first feature based on the first importance and rejects the second feature based on the second importance; 
	receiving a borrower's profile; 
	determining a score based on the borrower's profile and the machine learning submodel;
	granting the loan based on the score.

These claims are directed to Mathematical Concepts, an abstract idea.  Although the claims do not specifically recite a Mathematical Formula, the claims embody Mathematical Calculations as discussed in the October 2019 PEG.  For example, on p. 4 the PEG states, "A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation. There is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word 'calculating' in order to be considered a mathematical calculation. For example, a step of 'determining' a variable or number using mathematical methods or 'performing' a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation".  The PEG then recites an example of a judicial case that embodies a mathematical calculation without having a formula:  "performing a resampled statistical analysis to generate a resampled distribution, SAP Am., Inc. v. InvestPic, LLC".  Similarly, independent Claim 1 recites, "generating a prediction from a linear combination of data groups", "performing a logistic regression process on the first group of data groups and the first group of predictions to identify a first subgroup of the plurality of feature processors that are deemed predictors", "generating a prediction from a linear combination of data groups generated by the first subgroup of the plurality of feature processors", and "performing feature information measurement for the group of features used by the first subgroup of the plurality of feature processors by using a random forest process".  The Examiner interprets these processes at the core of the invention embody mathematical calculations, an abstract idea.

Step 2A, Prong Two – Do the Claims Recite Additional Elements that Integrate the Abstract Idea(s) Into a Practical Application?
No.  The claims do not recite any additional elements (e.g., processors, memory, etc.).  The Examiner cannot assume computing technology is required to perform the method steps.

Also see item "5a" in the Response to Arguments section above regarding the limitation, "granting the loan based on the score".

Step 2B - Do the Claims Provide an Inventive Concept that Amounts to Significantly More?
No.  The claims recite "finding a machine learning submodel".  The claims do not recite any particular steps for finding the submodel comprising a technological solution to a technological problem, a technologically-rooted solution to a computer-centric problem, a solution to a problem introduced by the technology itself, or an improvement to a function of any computer.

The dependent claims similarly do not provide additional elements that amount to significantly more than the judicial exceptions.  Dependent claims 7 and 8 recite generic methods used in mathematical formulations.  Dependent claims 9-11 recite analyzing a particular feature in a borrower profile (i.e., address matching) for loan grant determination.

Therefore, Claims 6-11 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter, i.e., an abstract idea without significantly more, and are not patent eligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 6, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2005/0234762 by inventor Stephen K. Pinto et al. filed on April 16, 2004 entitled "Dimension Reduction in Predictive Model Development" (hereafter, Pinto), in view of,

U.S. Patent Application Publication No. 2011/0173116 by inventor Rui Yan et al. filed on January 13, 2010 entitled "System and Method of Detecting and Assessing Multiple Types of Risks Related to Mortgage Lending" (hereafter, Yan), in view of,

U.S. Patent Application Publication No. 2003/0176931 by inventor Edwin Pednault filed on March 11, 2002 entitled "Method for Constructing Segmentation-Based Predictive Models" (hereafter, Pednault):

a)	Regarding Claim 6, Pinto teaches: A method of granting a loan, the method comprising: measuring a first importance of a first feature of a machine learning model based on a first variance of the first feature; measuring a second importance of a second feature of the machine learning model based on a second variance of the second feature (Pinto, [0048], [0060], [0123], [0179]).  The Examiner interprets at least "variable response" and "strength of measurement" for "predictor variables" as disclosed in Pinto embodies "variance" of "features" as claimed.  In Pinto, Primary "P" variables and transformed "T" variables (e.g., metavariable) are included while "XP" and "XT" variable are excluded.

	Pinto teaches: finding a … submodel, wherein the …. submodel retains the first feature based on the first importance and rejects the second feature based on the second importance (Pinto, [0046], [0053], [0081], [0101], [0111]).  Pinto does not teach finding a machine learning submodel.

	However, Yan teaches: in Par [0053], "Moving to a block 308, the model combining module 122 may extract features for creating the combined model 112. Feature extraction is the process of designing predictive input features to build models such as the model 112"; AND, in Par [0063], "In one embodiment, the selection and processing performed at run time are based on the outcome of the feature extraction step performed during the combined model creation process. As an example, if the feature extraction process (performed by the model combining module 122 in one embodiment) at time of model creation selects features A and B, the input selection module 128 at run time will create features A and B based on the individual model scores and data points for input to the combined model"; AND, in Par [0071], "Moving to a block 310, in one embodiment the model combining module 122 executes a machine learning or data mining algorithm to generate a combined model that distinguishes the fraudulent from the non-fraudulent transactions based at least in part on output of other models 110"; AND, in Par [0077], "Once the structure of the model 112 is selected at block 322, in one embodiment a suitable modeling technique/method is applied to generate each individual model at block 324. Such modeling techniques may include but are not limited to linear regression, logistic regression, neural networks, support vector machines, decision trees, and their derivatives. Suitable modeling methods may include machine learning/data mining techniques including linear regression, logistic regression, neural networks, support vector machine, decision tree, etc. … Thus, a combination of techniques can be used in the analysis and in the product implementation".

Regarding Claim 6, Pinto also does not teach: receiving a borrower's profile; determining a score based on the borrower's profile and the machine learning submodel.

However, Yan teaches: in Par [0047], "FIG. 3A is a flowchart illustrating in further detail block 204 of FIG. 2. The method of creating a combined model in block 204 begins at a block 302 in which the model combining module 122 receives data (e.g., historical mortgage/loan data) for the purpose of evaluating and/or training one or more of the models 110. Receiving the data may include data preprocessing"; AND, in Par [0087], "FIG. 3C is a flowchart illustrating an example of a method using the combined model 112 to generate a combined risk score as indicated in block 210 of FIG. 2. The method begins at a block 342 in which the system receives data from which a combined score is to be calculated, including data associated with a particular mortgage transaction for processing as well as other data external to the transaction such as credit data, public record data, etc. The mortgage transaction data may comprise data of a mortgage application, an issued mortgage, or any other suitable loan or application. Data may be received from the loan origination system 116, the storage 104, and/or other data sources"; AND, in Par [0088], "Next at a block 344, the system 100 (e.g., one or more processors of a computer system associated with the system 100) applies the individual models 110 to the received data to generate risk scores from the models".

Regarding Claim 6, even though granting the loan is the obvious outcome of determining a borrower score, Pinto and Yan do not specifically teach: granting the loan based on the score. 

However, Pednault teaches in Par [0009], "The credit industry uses predictive modeling to predict the probability that a consumer or business will default on a loan or a line of credit of a given size based on what is known about that consumer or business. The models are then used as a basis for deciding whether to grant (or continue granting) loans or lines of credit, and for setting maximum approved loan amounts or credit limits".

At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine measuring importance of features and generating a model based on retained or rejected features as disclosed in Pinto with the model generation comprising at least one machine learning model retaining important features, applying machine learning submodels using the retained features, and using the submodel to generate a score as disclosed in Yan with the motivation that, "the combined model takes as input selected scores output by the individual models and potentially other data, processes the selected scores and other data, and generates a single combined score that may reflect an overall risk of a particular transaction. The combined model presents these risks in a comprehensive fashion and is configured to detect potentially hidden risks that may otherwise be difficult to detect by an individual model (Yan, Par [0010]), and then actually granting a loan as disclosed in Pednault is an "Obvious to Try" choice from among a finite number of identified, predictable solutions, with a reasonable expectation of success. Scoring is a well-known practice as the basis for making loans, and actually granting the loan is the obvious objective of the scoring exercise.

b)	Regarding Claims 9 and 10, Pinto does not teach: The method of claim 6, wherein the borrower's profile includes a first postal address provided by a borrower; The method of claim 9, wherein the borrower's profile includes a second postal address provided by at least one of a proprietary data source and a public data source. However, Yan teaches in Par [0148], "In one embodiment, the model 117 uses information supplied by the applicant to automatically identify at least one previous residence address of the applicant, and to obtain information regarding a typical income level in a neighborhood corresponding to said previous residence address. In one embodiment, the at least one previous residence address is automatically obtained using a social security number supplied by the applicant"; AND, in Par [0135], "Likewise, the borrower component 806 may provide a risk score that assesses a risk associated with a particular borrower. In one embodiment, the borrower component 806 searches public records (e.g., assessor and recorder records) data 816 to find previous addresses associated with a borrower in question, and at least a portion of the property/collateral model 802 is then applied to properties associated with these previous addresses … The borrower's risk score that is generated as a result of these evaluations predicts the default risk associated with the particular borrower".

At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine generating a machine learning model as disclosed in Pinto and Yan with using the model to generate a score based in part on a borrower's provided and publicly available address data as disclosed in Yan as an "Obvious to Try" choice from among a finite number of identified, predictable solutions, with a reasonable expectation of success. 
	
10.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pinto, Yan, and Pednault in view of Non-Patent Literature entitled "On the Convergence of Generalized Hill Climbing Algorithms" by A.W. Johnson et al. copyright 2002, Elsevier Science B.V., Discrete Applied Mathematics (hereafter, Johnson).

a)	Regarding Claim 7, Pinto teaches in Par [0074], "In the algorithm described by FIG. 8 for the case of a multi-valued nominal variable, the model generation platform calculates the response frequency of the dependent (predicted) variable and ranks those variable values by response frequency. The calculation of response frequency based on the development dataset is adjusted iteratively by Bayesian analysis based on the variable's a priori response frequency to estimate the underlying probability".  Yan teaches in Par [0077], "Such modeling techniques may include but are not limited to linear regression, logistic regression, neural networks, support vector machines, decision trees, and their derivatives. Suitable modeling methods may include machine learning/data mining techniques including linear regression, logistic regression, neural networks, support vector machine, decision tree, etc.". Pinto and Yan do not specifically teach:  The method of claim 6, wherein measuring the first importance is based on iterative hill climbing.

However, Johnson teaches on p. 38, "Iterative algorithms are specified by the rules for generating and accepting new solutions, and by termination criteria. Local search [17] is a simple iterative algorithm that uses the concepts of a neighborhood and an objective function. Given a current solution, its neighborhood is the set of all solutions that can be generated by single transformation of some aspect of it, while the objective function assesses the cost of each solution. …  After a neighborhood and an objective function are defined, local search proceeds as follows: given a current solution, a candidate solution is selected from its neighbors. If the candidate has a lesser objective function value than the current solution, then the candidate becomes the new current solution; otherwise the candidate is rejected. The process is repeated until no neighbor has a lesser objective function value than the current solution. At this point, the algorithm has reached a local minimum with respect to the neighborhood definition, and the algorithm is halted. The principal shortcoming of local search is that the algorithm cannot guarantee that the local minimum is also a global minimum. Stochastic search algorithms are local search algorithms that probabilistically accept hill climbing solutions (e.g., solutions of higher objective function value than the current solution), in the hope of escaping local optima, so that a global optimum can eventually be reached. For example, simulated annealing [7, 14], is based on the concept that hill climbing transitions between solutions are probabilistically accepted by comparing a deterministic function (of the increase in solution value and of a control parameter) to a uniform (0, 1) random variable".

At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine determining feature importance using machine learning and various modelling algorithms as disclosed in Pinto and Yan with using an iterative hill climbing method as disclosed in Johnson as a combination of prior art elements according to known methods to yield predictable results.  The Applicant is merely applying known statistical methods to a particular data set.	

11.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pinto, Yan, and Pednault in view of U.S. Patent Application Publication No. 2006/0212279 by inventor David E. Goldberg et al. filed on January 30, 2006 entitled "Methods for Efficient Solution Set Optimization" (hereafter, Goldberg):

a)	Regarding Claim 8, Pinto teaches in Par [0074], "In the algorithm described by FIG. 8 for the case of a multi-valued nominal variable, the model generation platform calculates the response frequency of the dependent (predicted) variable and ranks those variable values by response frequency. The calculation of response frequency based on the development dataset is adjusted iteratively by Bayesian analysis based on the variable's a priori response frequency to estimate the underlying probability". Yan teaches in Par [0077], "Such modeling techniques may include but are not limited to linear regression, logistic regression, neural networks, support vector machines, decision trees, and their derivatives. Suitable modeling methods may include machine learning/data mining techniques including linear regression, logistic regression, neural networks, support vector machine, decision tree, etc.". Pinto and Yan do not specifically teach:  The method of claim 6, wherein measuring the first importance is based on simulated annealing.

However, Goldberg teaches: in Par [0038], "For example, in the illustrative method 100 assume that the structural model created in block 120 is expressed in the form of a polynomial with unknown constant coefficients. These coefficients can be determined through curve fitting in block 122 using the stored expensive fitness calculator output of block 110. A variety of particular steps of fitting the structural model will be useful within the invention, and are generally known. For example, steps may include linear regression using its various extensions, least squares fit, and the like. More sophisticated fitting may also be performed, with examples including use of genetic algorithms, heuristic search, tabu search, and simulated annealing. Those knowledgeable in the art will appreciate that many other known steps of fitting coefficients using stored data points will be useful"; AND, in Par [0042], "Referring once again to FIG. 1 and to the step of model building of block 116, a step of generating new solutions is subsequently performed in block 124. The new solutions may collectively be thought of as a new solution set. There are a variety of particular steps suitable for accomplishing this. For example, a model may be used to generate new solutions. The model may be a different model than the model built in block 124. It may be any of a variety of models, for example, that use the desirable solutions selected in block 114 to predict other desirable solutions. Probabilistic models, predictive models, genetic and evolutionary algorithms, probabilistic model building genetic algorithms (also known as estimation of distribution algorithms), Nelder-Mead simplex method, tabu search, simulated annealing, Fletcher-Powell-Reeves method, metaheuristics, ant colony optimization, particle swarm optimization, conjugate direction methods, memetic algorithms, and other local and global optimization algorithms. The step of block 124 may therefore itself include multiple sub-steps of model creation. In this manner, the method of FIG. 1 and other invention embodiments may be 'plugged into' other models to provide beneficial speed-up in evaluation".

At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine determining feature importance using machine learning and various modelling algorithms as disclosed in Pinto and Yan using with using a simulated annealing method as disclosed in Goldberg as a combination of prior art elements according to known methods to yield predictable results. The Applicant is merely applying known statistical methods to a particular data set.

The Examiner additionally notes Goldberg teaches many of the other claimed invention features.  The Examiner considered using it as a primary reference.

12.	Regarding Claim 11, the Examiner is unable to find prior art that teaches: determining a likelihood that the first postal address matches the second postal address based on the first standard form address and the second standard form address, wherein granting the loan is further based on the likelihood. The claim is reciting granting a loan based on the likelihood that an address provided by a borrower matches an address provided by another source. The Examiner asserts lenders will normally seek verification of conflicting address rather than making an entire loan grant determination based on address matches/mismatches. 

Additional Prior Art Considered
13.	The following documents were reviewed by Examiner and contain relevant, timely prior art not specifically cited in the prosecution of the instant application.  These references further encompass the inventive concept described in the instant application:

a)	U.S. Patent Application Publication No. 2007/0005313 entitled "Gradient-Based Methods for Multi-Objective Optimization discloses: in Par [0261], "Therefore, the most important DIRSM's features are a) reduction of design space dimension by taking in account only the most significant design variables; b) reducing design space volume by building local approximations in small sub-regions; c) building local approximations by a sophisticated regression model building algorithm. The model-building algorithm uses available sample points to identify the most significant variables, and to find the best way to include the variables in the formula of the approximating model"; AND, [0264], " The model-building algorithm performs two main steps for each local approximating model:"; AND, Par [0265], "Recognizes the most significant design variables that need to be included into the approximating model for current sub-region, and filters out less significant variables"; AND Par [0266], "Finds the best way to include selected variables into the regression model formula in order to improve its accuracy"; AND, [Claim 14] "14. A dimensionally independent response surface method for fast evaluation of a model's output variables and gradients of the variables; the method comprising the steps of: a) creating a sub-region around a given initial point by a method of creating sub-regions; b) generating a number of distributed sample points inside said sub-region, and evaluating said model on the points; c) applying a method of recognizing the most significant design variables for further using by a model-building algorithm, and filtering out insignificant design variables; d) using said sample points and said the most significant variables via said model-building method, and creating a local approximating model for each output variable of said model, whereby said model-building method requires orders of magnitude less of said sample points, and still provides high accuracy of said local approximating model; e) using said local approximating models to evaluate at least one of values and gradients of said output variables on at least one point belonging to said sub-region".

Conclusion
14.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE LICKTEIG whose telephone number is (571)272-0378.  The examiner can normally be reached Mon-Thu from 7:00 a.m. to 11 a.m., Central Standard Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached at 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BLANE LICKTEIG/
Examiner, Art Unit 3691
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691